                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

DOMINIC ROSATO,

               Plaintiff,

v.                                                  Case No.: 2:18-cv-302-FtM-38MRM

DONALD SAWYER, REBECCA
JACKSON, JP CARNER, KAREN
WARREN, CHRISTINA DUDZINSKI-
MCGUNN, ELIZABETH PORFERT,
BRIAN L. MASONY, THE
DEPARTMENT OF CHILDREN AND
FAMILIES and FNU RIDDLE,

              Defendants.
                                           /

                                  OPINION AND ORDER1

       Before the Court is Plaintiff Dominic Rosato’s Motion for Leave to Proceed In

Forma Pauperis (IFP) (Doc. 6) filed on March 6, 2019. The Complaint has not yet been

served, therefore, no response has been filed.

       The Court directed the Plaintiff to either pay the Court’s $400.00 filing fee or to file

a complete application to proceed In Forma Pauperis (IFP). (Doc. 2 at ¶ 2). Plaintiff filed

an incomplete application to proceed IFP. (Doc. 6). On April 24, 2019, the Court ordered

Plaintiff to either pay the Court’s $400.00 filing fee or to provide a computer printout


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
prepared by officials at the Florida Civil Commitment Center (FCCC) that reflected all

transactions in his FCCC financial account for the six months preceding the filing of his

Complaint. (Doc. 7 at 2). Plaintiff was cautioned that failure to comply with the Court’s

Orders would result in his case being dismissed without further notice. Plaintiff did not

comply with the Court’s orders and the time to do so has expired.

       The Court has taken reasonable steps to provide Plaintiff an opportunity to respond

to the Orders and Plaintiff was put on notice that the case would be dismissed if he failed

to comply with the Court’s Orders. The Local Rules of this Court provide that “[w]henever

it appears that any case is not being diligently prosecuted the Court may, on motion of

any party or on its own motion, enter an order to show cause why the case should not be

dismissed, and if no satisfactory cause is shown, the case may be dismissed by the Court

for want of prosecution.” M.D. Fla. R. 3.10(a).

       The Court finds that Plaintiff has failed to prosecute this case and that the case is

due to be dismissed.

       Accordingly, it is now

       ORDERED:

       1. Plaintiff Dominic Rosato’s Motion for Leave to Proceed In Forma Pauperis (IFP)

          (Doc. 6) is DENIED.

       2. Plaintiff’s Complaint is DISMISSED without prejudice.

       3. The Clerk of the Court shall enter judgment accordingly, terminate any pending

          motions and deadlines, and close the file.




                                             2
      DONE and ORDERED in Fort Myers, Florida this 28th day of May 2019.




SA: FTMP-2

Copies:
All Parties of Record




                                       3
